Pugg, C. J.
This is an action of contract brought by an administratrix to recover upon seven policies of insurance issued by the defendant upon the life of her intestate. The insurance company filed a petition of interpleader acknowledging its liability upon the policies, averring that certain other persons had demanded payment of it on the policies, and bringing the moneys due on the policies into court to await final judgment.
This procedure is within the express terms of R. L. c. 173, § 37, and was regular. Connecticut Mutual Life Ins. Co. v. Cook, 219 Mass. 222, was a different kind of case. The principle upon which it was decided does not prevent an adjudication of the rights of all parties to the present cause. O’Brien v. Ancient Order of United Workmen, 223 Mass. 237, 241.
The plaintiff is the widow and administratrix of the estate of Zephirin Potvin, the insured, having been married to him after the issuance of all the policies here in question. All these policies were issued upon the life of Zephirin, payable upon his death to his “ executors or administrators,” no other beneficiary being named in the policies except that payment by the insurer was authorized “ to any relative by blood or connection by marriage of the Insured, or to any other person appearing to said Company to be equitably entitled to the same by reason of having incurred expense on behalf of the Insured, for his or her burial or . . . for any other purpose.” But this clause is not here pertinent because the insurer has not acted under it. Five of the policies were issued in 1906, when the insured was working with his nephews, sons of a deceased *250sister, Solomon and Henry J. Patenaude, in the latter’s store, and were immediately turned over to Solomon and Henry J., the insured asking them to take the policies, pay the premium, and help him, if it ever was necessary. They took the policies and paid the premiums, (except that the widow and administratrix of Henry paid after Henry’s death,) and they helped the insured the two or three times when he requested it. Solomon Patenaude and the administratrix of the estate of Henry J. Patenaude, being still in possession of these policies, claim the amounts due upon them. Two of the policies were issued in 1911, when Zephirin, the insured, had a talk with Olivine Potvin, who was the widow of his deceased brother, about getting himself insured for her benefit, she to insure herself in the same company and the policies to be transferred and delivered each to the other. Zephirin caused the agent of the insurance company to be sent to her and she had a policy of the same form issued upon her own life. Later Zephirin brought two policies, which he had received from the company on his own life, and delivered them, one to Olivine Potvin and the other to Delia Lafleur, who was his niece, at the same time asking for the policy upon Olivine Potvin’s life, which was delivered to him. In addition to the love and affection which existed between Olivine Potvin and Delia Lafleur with Zephirin, as relatives, there was the further consideration of the delivery to him of the policy on the life of Olivine Potvin, to which no claim of ownership is made by her at present. These facts were known to the insurance company. The premiums on these policies all were paid by Olivine Potvin and Delia Lafleur, who retained possession of the policies until after the death of Zephirin, when they delivered them to the insurance company with the understanding that they were to receive the money on the policies. The insured had lived with Olivine Potvin and Delia Lafleur at intervals for about three years.
The policies all were issued upon the'life of Zephirin Potvin, to him as the insured. His interest in his own life supported each policy as an original contract when issued. The claimants were relatives of the insured by blood or connected by marriage. They had paid the premiums upon the policies in which they severally were interested. They had possession of the policies upon an oral agreement with the insured in substance to the effect that *251they were to have the benefit of the policies in the event of his decease.
These facts warrant a finding that there was the equivalent of an unqualified oral assignment of each policy accompanied by its delivery. This was sufficient in the absence of a prohibition of such assignment to transfer a right to the assignee or assignees. Leinkauf v. Calman, 110 N. Y. 50. Rahders v. People’s Bank of Minneapolis, 113 Minn. 496. Evans v. Bulman, 91 Md. 84, 87. Nashville Trust Co. v. First National Bank, 123 Tenn. 617, 627. It gave to the claimants at least an equitable interest in the policies. Campbell v. New England Mutual Life Ins. Co. 98 Mass. 381, 389, 400. Herbert v. Simpson, 220 Mass. 480. Since the insurance company makes no objection, the plaintiff cannot complain that there has been no formal assignment or that the claimants have no interest in the life of the insured. Dixon v. National Life Ins. Co. 168 Mass. 48.
The delivery of the policies under the circumstances here disclosed operated as an assignment of the beneficial interest in them to the exclusion of the personal representatives of the insured. King v. Cram, 185 Mass. 103. Knowles v. Knowles, 205 Mass. 290, 294.
There is nothing to indicate that the policies were wagering contracts. An assignee of a life insurance policy need have no insurable interest in the life of the insured. As was said by Hammond, J., in Brogi v. Brogi, 211 Mass. 512, at page 515, “The law in this Commonwealth has been settled, and it is now held, in accordance with what seems to be the great weight of authority, that in the absence of any evidence indicating that the transaction was intended as a wagering contract it is not necessary that the beneficiary or assignee should have an insurable interest.” To the same effect is Grigsby v. Russell, 222 U. S. 149. This is enough for the decision of this case without intimating whether under the circumstances the claimants may have had an insurable interest.
The fact that the premiums were paid in the instant cases by the claimants under agreements distinguishes them from Lewis v. Metropolitan Life Ins. Co. 178 Mass. 52. The plaintiff's first, fourth and seventh requests for rulings rightly were denied, and the general finding for the claimants must stand.
*252The case has been decided on its merits and no question of practice need be considered. The demurrer rightly was not sustained and the exceptions must be overruled.

So ordered.